In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00023-CR
        ______________________________


            JACK H. MEYER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 276th Judicial District Court
               Marion County, Texas
              Trial Court No. F14162




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Jack H. Meyer appeals from an order setting his bail during his pending appeal at a level he

believes to be excessive. Meyer’s motion for new trial on bail has been granted and Meyer has

been bench warranted back to Marion County for a new hearing set for February 24, 2012, after

which the trial court will vacate its prior order and enter a new order on bail.

       Our record contains a copy of that order, and we have now received confirmation from

Meyer’s counsel that the hearing is to proceed on that date. Counsel contemplates that if the bail

is again set at a level that is deemed excessive, another appeal might result from that order, but also

recognizes that the appealable order in this case has effectively been canceled by the trial court.

       Under these circumstances, we find that this appeal has been mooted by the action of the

trial court. Where all issues in an appeal become moot, the appeal should be dismissed. See

State v. McCaffrey, 76 S.W.3d 392 (Tex. Crim. App. 2002).

       We, therefore, dismiss the appeal as moot.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        February 22, 2012
Date Decided:          February 23, 2012

Do Not Publish



                                                  2